DETAILED ACTION
Claim(s) 1-17 are presented for examination. 
Claims 2 and 8 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10th, 2022 was filed after the mailing date of the Non-Final Office action on December 21st, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, (see remarks pages 6-9 of 10), filed March 14th, 2022, with respect to rejection of claim(s) 1, 3-7 and 9-17 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that:
There is simply no disclosure in Wang that the network slice selection request message, received by the NSSF 1226, would include an RAN slice identifier (e.g., slice identifier of an RAN slice in RAN node 1224). The Wang network slice selection request message also does not include any network slice selection assistance information (NSSAI) or a key performance indicator (KPI). Wang therefore cannot disclose "receive RAN slice information including an RAN slice identifier (ID), or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI)" as specified by claim 1.

The Wang information relating to physical and/or subscription characteristics of the UE is not a "protocol function" as specified by claim 1.

There is simply no indication that the Wang network slice selection response (result) message is transmitted based on the network operator's network slice selection policies, the information relating to physical and/or subscription characteristics of the UE 1222, and the information relating to the first service request, which the Office Action correlates to "the configuration comprising information for an operation of the at least one RAN slice of the RAN including information on a process, a protocol function, and a resource required by the at least one RAN slice" as specified by claim 1. [Remarks, pages 6-8 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wang et al. (US 2018/0176858 A1) fig. 13: Step “1303”, pg. 9, ¶127 lines 1-5 discloses as follows:
	
	[0127] In step 1303, the RAN node 1224 may send a network slice selection request message to the NSSF 1226, which may include any or all of the information obtained from the UE 1222 in step 1301, e.g., UE ID, Service Type, Application ID, UE preferred NSID, RAN node ID, etc.

Wang fig. 13: Step “1304”, pg. 9, ¶128 lines 1-9 further discloses:

	[0128] In step 1304, the NSSF 1226 may determine whether it has valid subscription data and/or network slice selection related data for the UE 1222. ... If the NSSF 1226 determines that it does not have valid subscription data and/or network slice selection related data for the UE 1222 (or does not have sufficient valid data to make a network slice selection for the UE 1222), the NSSF 1226 may request subscription data and/or network slice selection related data for the UE 1222 from the subscription repository (e.g. HSS) 1228.

Wang fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10 also discloses:

	[0130] In step 1306, the NSSF 1226 may select a network slice for the UE 1222. The network slice may be selected based on any or all of the network operator's network slice selection policies, information relating to physical and/or subscription characteristics of the UE 1222, and/or information relating to the first service request, among various considerations, and may include information received from the UE 1222 by way of the RAN node 1224 in step 1303, information received from the HSS 1228 in step 1305, and/or information stored by the NSSF 1226.
Wang fig. 13: Step “1307”, pg. 9, ¶132 lines 1-7 additionally discloses:

	[0132] In step 1307, the NSSF 1226 may provide a network slice selection response (result) message to the RAN node 1224, which may indicate the selected NSID (e.g., NSID1 in the example signal flow of FIG. 13) and associated IP address information for the selected CP entry point (e.g., NS1 CP entry point 1232 in the example signal flow of FIG. 13). 

Regarding Claim 7, the applicant argued that:
Wang, in paragraph 136, only discloses that the RAN node 1224 sends a NAS connection establishment response to the UE 1222, which includes information such as a temporary UE ID, an IP address allocated for the UE 1222, and in a general sense, other NAS connection related information for the UE 1222. Nowhere in Wang discloses that the NAS connection establishment response would include a slice ID of an RAN slice, a network function associated with such RAN slice, and a flag indicating an uplink or downlink configuration. [Remarks, page 9 of 10].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

Wang fig. 13: Step “1311”, pg. 9, ¶136 lines 1-5 discloses as follows:
	[0136] In step 1311, the RAN node 1224 may send the NAS connection establishment response to the UE 1222, which may include such information as a temporary UE ID, an IP address allocated for the UE 1222, and/or other NAS connection related information for the UE 1222.
	
In other words, “Wang” teaches:
"receive RAN slice information including an RAN slice identifier (ID), or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI)" by disclosing – 

a network slice selection function (NSSF) entity receiving a network slice selection request message from a RAN node (i.e. RAN slice information) including any or all of the information obtained from the UE (i.e. KPI) including a UE ID, Service Type, Application ID, UE preferred NSID, RAN node ID, etc).

“the configuration comprising information for an operation of the at least one RAN slice of the RAN including information on a process, a protocol function, and a resource required by the at least one RAN slice” by disclosing –

the NSSF determines whether it has valid subscription data and/or network slice selection related data for the UE (i.e. a configuration). The network slice is selected based on any or all of the network operator's network slice selection policies, information relating to physical and/or subscription characteristics of the UE and/or information relating to the first service request (i.e. information for an operation of the at least one RAN slice of the RAN).

“transmit a RAN slice configuration message to the RAN based on the configuration” by disclosing – 

the NSSF provides a network slice selection response (result) message to the RAN node (i.e. transmits a RAN slice configuration message) indicating the selected NSID (e.g., NSID1) and associated IP address information for the selected CP entry point (e.g., NS1 CP entry point 1232 in the example signal flow of FIG. 13). (i.e. based on the configuration). 

“the NAS connection establishment response ... include a slice ID of an RAN slice, a network function associated with such RAN slice, and a flag indicating an uplink or downlink configuration” by disclosing –

the RAN node sends the NAS connection establishment response to the UE including information such as a temporary UE ID, an IP address allocated for the UE, and/or other NAS connection related information for the UE (i.e. a slice ID of an RAN slice, a network function associated with such RAN slice, and a flag indicating an uplink or downlink configuration).
	

	Therefore a prima facie case of obviousness is established by “Wang” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Myhre et al. (WO 2017/123127 A1; where an English Language of the convenient translation is found in US 2018/0124854 A1, as per MPEP 901.05) hereinafter “Myhre” in view of Wang et al. (US 2018/0176858 A1) hereinafter “Wang”.

Regarding Claim 1, 
	Myhre discloses a slice management entity for a radio access network (RAN) [see fig. 13, pg. 10, ¶133 lines 1-12, a transmitting communication device “110”, or core network node “16”] comprising:
	a processor configured to [see fig. 13, pg. 10, ¶134 lines 1-3, a processing unit “1301” implemented to]: 
	receive information [see pg. 8, ¶119 lines 1-10, obtain information for generating an indication].
	Myhre does not explicitly teach receiving “RAN slice” information “including, an RAN slice identifier (ID), or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI), determine a configuration for at least one RAN slice of the RAN based on the RAN slice information, the configuration comprising information for an operation of the at least one RAN slice of the RAN including information on a process, a protocol function, and a resource required by the at least one RAN slice, and transmit a RAN slice configuration message to the RAN based on the configuration”.
	However Wang discloses receiving RAN slice information including [see fig. 13: Step “1303”, pg. 9, ¶127 lines 1-5, receiving a network slice selection request message from a RAN node “1224” including], an RAN slice identifier (ID) [see fig. 13: Step “1303”, pg. 9, ¶127 lines 1-5, a RAN node identifier (ID)], or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI) [see fig. 13: Step “1303”, pg. 9, ¶127 lines 1-5, a UE preferred network slice ID (NSID) and a UE ID, Service Type, or Application ID, etc.], determine a configuration for at least one RAN slice of the RAN based on the RAN slice information [see fig. 13: Step “1304”, pg. 9, ¶128 lines 1-9, the NSSF “1226” determines whether it has valid subscription data and/or network slice selection related data for the UE “1222”], the configuration comprising information for an operation of the at least one RAN slice of the RAN including information on a process [see fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10, the NSSF “1226” selects a network slice for the UE “1222” based on any or all of the network operator's network slice selection policies], a protocol function [see fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10, information relating to physical and/or subscription characteristics of the UE “1222”], and a resource required by the at least one RAN slice [see fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10, and/or information relating to the first service request], and transmit a RAN slice configuration message to the RAN based on the configuration [see fig. 13: Step “1307”, pg. 9, ¶132 lines 1-7, provide a network slice selection response (result) message to the RAN node “1224”, indicating the selected NSID (e.g., NSID1)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receiving “RAN slice” information “including, an RAN slice identifier (ID), or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI), determine a configuration for at least one RAN slice of the RAN based on the RAN slice information, the configuration comprising information for an operation of the at least one RAN slice of the RAN including information on a process, a protocol function, and a resource required by the at least one RAN slice, and transmit a RAN slice configuration message to the RAN based on the configuration” as taught by Wang in the system of Myhre for demanding relatively little processing capability of the network slice selection function, as no signaling or data routing is asked of the NSSF [see Wang pg. 10, ¶145 lines 1-6].
		
Regarding Claim 3,
	The combined system of Myhre and Wang discloses the slice management entity of claim 1 [see fig. 13, pg. 10, ¶133 lines 1-12, the transmitting communication device “110”, or core network node “16”].
	Myhre further discloses wherein the slice management entity is configured to reside as a RAN domain specific management entity at a domain support system (DSS) [see pg. 4, ¶78 lines 1-17, the management system comprises a domain manager (DM), also referred to as the operation and support system (OSS) node managing the radio network nodes]; and
	further comprising an interface to a cross domain management entity at a slice support system (SSS) for communicating configuration information [see pg. 4, ¶78 lines 1-17, the DM is further managed by a network manager (NM). The radio network nodes are interfaced by X2 and/or S1 interfaces].

Regarding Claim 4,
	The combined system of Myhre and Wang discloses the slice management entity of claim 1 [see fig. 13, pg. 10, ¶133 lines 1-12, the transmitting communication device “110”, or core network node “16”].
	Myhre further discloses wherein the processor is further configured to [see fig. 13, pg. 10, ¶134 lines 1-3, consisting the processing unit “1301” that is implemented to]:
	receive a context change message from the RAN [see pg. 9, ¶127 lines 15-19, when the core network node 16 is the receiving communication device 112 the indication is received in different S1AP messages from the radio network node 12, e.g. S1AP INITIAL UE MESSAGE or S1AP UPLINK NAS TRANSPORT] indicating a change of context with respect to at least one of a change of information on a process [see pg. 9, ¶127 lines 1-15, the NAS PDU and the indication over the signaling connection carrying NAS PDUs, which indication indicates that the NAS PDU is associated with the first network slice], or a protocol function [see pg. 9, ¶127 lines 1-15, the indication is received in the radio resource control protocol over the air interface and/or received in the protocol over the interface between the radio network node 12 and the core network node 16 of the communication network 1].

Regarding Claim 5,
	The combined system of Myhre and Wang discloses the slice management entity of claim 4 [see fig. 13, pg. 10, ¶133 lines 1-12, the transmitting communication device “110”, or core network node “16”].
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]	Myhre further discloses wherein the context change message [see pg. 9, ¶127 lines 15-19, the S1AP INITIAL UE MESSAGE] indicates a requirement related to traffic at the RAN [see pg. 9, ¶127 lines 1-15, indicates that the NAS PDU is associated with the first network slice].

Regarding Claim 6,
	The combined system of Myhre and Wang discloses the slice management entity of claim 4 [see fig. 13, pg. 10, ¶133 lines 1-12, the transmitting communication device “110”, or core network node “16”].
	Myhre further discloses wherein to transmit the RAN slice configuration message to the RAN [see fig. 11: Step “1103”, pg. 8, ¶124 lines 1-5, for transmitting the NAS PDU and the indication over the signaling connection carrying NAS PDUs, such as the SRB or the CN-RAN interface, to the receiving communication device “112”], the processor is configured to [see fig. 13, pg. 10, ¶134 lines 1-3, the processing unit “1301” that is implemented to]:
	transmit the RAN slice configuration message based on configuration updates in terms of protocols and RAN functions for the at least one slice [see fig. 9b: Step “912”, pg. 7, ¶108 lines 1-10, an indication is added to enable the differentiation of the NAS PDUs at the receiving radio network node 12. … The indication is transmitted to the receiving radio network node 12].

Regarding Claim 7, 
	Myhre discloses a radio access network (RAN) entity [see fig. 14, pg. 11, ¶141 lines 1-6, a receiving communication device “112”, or radio network node “12”], comprising:
	a processor configured to [see fig. 14, pg. 10, ¶142 lines 1-3, a processing unit “1401” such as one or more processors implemented to]: 
	receive a RAN slice configuration message [see fig. 9b: Step “912”, pg. 7, ¶108 lines 1-10, receive an S1-AP message] from a slice management entity [see fig. 13, pg. 10, ¶133 lines 1-12, from a transmitting communication device “110”, or core network node “16”].
	Myhre does not explicitly teach receiving a “RAN slice configuration” message from a slice management entity, wherein “the RAN slice configuration message comprises a configuration comprising information for an operation of at least one RAN slice of the RAN including information on a process, a protocol function, and a resource required by the at least one RAN slice of the RAN”, wherein “the configuration is determined, by the slice management entity, based on RAN slice information including an RAN slice identifier (ID), or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI)”, and “broadcast the RAN slice configuration message to at least one user equipment (UE) by transmitting a RAN configuration message to the at least one UE, wherein the RAN configuration message includes a slice ID of the at least one RAN slice, at least one network function associated with the at least one RAN slice, and a flag indicating an uplink or downlink configuration”.
	However Wang discloses receiving a RAN slice configuration message from a slice management entity [see fig. 13: Step “1307”, pg. 9, ¶132 lines 1-7, receive a network slice selection response (result) message from the network slice selection function (NSSF) entity (NSSF) “1226”], wherein the RAN slice configuration message [see fig. 13: Step “1307”, pg. 9, ¶132 lines 1-7, the network slice selection response (result) message] comprises a configuration [see fig. 13: Step “1307”, pg. 9, ¶132 lines 1-7, indicates a selected network slice ID (e.g., NSID1)] comprising information for an operation of at least one RAN slice of the RAN including information on a process [see fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10, the selection of the network slice for the UE “1222” based on any or all of the network operator's network slice selection policies], a protocol function [see fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10, information relating to physical and/or subscription characteristics of the UE “1222”], and a resource required by the at least one RAN slice of the RAN [see fig. 13: Step “1306”, pg. 9, ¶130 lines 1-10, and/or information relating to the first service request], wherein the configuration is determined [see fig. 13: Step “1304”, pg. 9, ¶128 lines 1-9, determining whether it has valid subscription data and/or network slice selection related data for the UE “1222”], by the slice management entity [see fig. 13: Step “1304”, pg. 9, ¶128 lines 1-9, by the network slice selection function entity (NSSF) “1226”], based on RAN slice information including an RAN slice identifier (ID) [see fig. 13: Step “1303”, pg. 9, ¶127 lines 1-5, according to a network slice selection request message including a RAN node identifier (ID)], or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI) [see fig. 13: Step “1303”, pg. 9, ¶127 lines 1-5, a UE preferred network slice ID (NSID) and a UE ID, Service Type, or Application ID, etc.], and broadcast the RAN slice configuration message to at least one user equipment (UE) by transmitting a RAN configuration message to the at least one UE [see fig. 13: Step “1311”, pg. 9, ¶136 lines 1-5, the RAN node “1224” sends the NAS connection establishment response to the UE “1222”], wherein the RAN configuration message includes a slice ID of the at least one RAN slice [see fig. 13: Step “1311”, pg. 9, ¶136 lines 1-5, the NAS connection establishment response includes such information as a temporary UE ID], at least one network function associated with the at least one RAN slice [see fig. 13: Step “1311”, pg. 9, ¶136 lines 1-5, an IP address allocated for the UE “1222”], and a flag indicating an uplink or downlink configuration [see fig. 13: Step “1311”, pg. 9, ¶136 lines 1-5, and/or other NAS connection related information for the UE “1222”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receiving a “RAN slice configuration” message from a slice management entity, wherein “the RAN slice configuration message comprises a configuration comprising information for an operation of at least one RAN slice of the RAN including information on a process, a protocol function, and a resource required by the at least one RAN slice of the RAN”, wherein “the configuration is determined, by the slice management entity, based on RAN slice information including an RAN slice identifier (ID), or network slice selection assistance information (NSSAI) and at least one key performance indicator (KPI)”, and “broadcast the RAN slice configuration message to at least one user equipment (UE) by transmitting a RAN configuration message to the at least one UE, wherein the RAN configuration message includes a slice ID of the at least one RAN slice, at least one network function associated with the at least one RAN slice, and a flag indicating an uplink or downlink configuration” as taught by Wang in the system of Myhre for demanding relatively little processing capability of the network slice selection function, as no signaling or data routing is asked of the NSSF [see Wang pg. 10, ¶145 lines 1-6].

Regarding Claim 9,
	The combined system of Myhre and Wang discloses the RAN entity of claim 7 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”].
	Myhre further discloses wherein the RAN slice configuration message comprises [see fig. 9: Step “913”, pg. 7, ¶112 lines 8-13, the S1-AP message consists of] a configuration update [see pg. 1, ¶7 lines 1-3, an MME configuration update] for the at least one slice [see fig. 9: Step “912”, pg. 7, ¶108 lines 1-10, for the first network slice], and wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors is configured to] transmit the RAN configuration message [see fig. 9: Step “913”, pg. 7, ¶112 lines 8-13, the radio network node “12” uses the indication from the S1-AP message to decide when to send a specific NAS PDU towards e.g. the wireless device “10”] based on the configuration update [see pg. 1, ¶7 lines 1-3, relied upon the MME configuration update].

Regarding Claim 10,
	The combined system of Myhre and Wang discloses the RAN entity of claim 7 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”].
	Myhre further discloses wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors configured to]:
	 detect a change of context at the RAN [see pg. 8, ¶121 lines 1-4, when the UE context is created in the radio network node 12, the core network node 16 provides information in the S1AP INITIAL CONTEXT SETUP REQUEST message] including at least one of:
	a change of information on a protocol function [see pg. 9, ¶127 lines 1-15, the indication is received in the radio resource control protocol over the air interface and/or received in the protocol over the interface between the radio network node 12 and the core network node 16 of the communication network 1] and transmit a context change message to the slice management entity [see fig. 9: Step “913”, pg. 7, ¶112 lines 8-13, send a specific NAS PDU towards e.g. the wireless device “10” using the indication from the S1-AP message] responsive to detecting the change of context [see pg. 8, ¶121 lines 1-4, when the UE context is created in the radio network node 12, the core network node 16 provides information in the S1AP INITIAL CONTEXT SETUP REQUEST message].

Regarding Claim 11,
	The combined system of Myhre and Wang discloses the RAN entity of claim 10 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”]. 
	Myhre further discloses wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors configured]:
	detect the change of context at the RAN for the at least one slice based on mobility information from the at least one UE associated with the at least one slice of the RAN [see pg. 8, ¶121 lines 1-4, when the UE context is created in the radio network node 12, the core network node 16 provides information in the S1AP INITIAL CONTEXT SETUP REQUEST message].

Regarding Claim 12,
	The combined system of Myhre and Wang discloses the RAN entity of claim 10 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”]. 
	Myhre further discloses wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors is configured to]:
	detect the change of context at the RAN for the at least one slice based on information from at least one neighboring RAN entity [see pg. 8, ¶121 lines 1-4, when the UE context is created in the radio network node 12, the core network node 16 provides information in the S1AP INITIAL CONTEXT SETUP REQUEST message], including a different operator RAN entity [see pg. 8, ¶121 lines 4-11, the radio network node 12 uses the network slice information to select a related priority level for NAS signaling for this UE context based on preconfigured associations between slice identifiers and priority levels to be used for NAS PDUs], the information indicating a change of context at the at least one neighboring RAN entity [see pg. 9, ¶127 lines 1-15, the NAS PDU and the indication over the signaling connection carrying NAS PDUs, which indication indicates that the NAS PDU is associated with the first network slice].

Regarding Claim 13,
	The combined system of Myhre and Wang discloses the RAN entity of claim 7 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”].
	Myhre further discloses wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors is configured to] generate context information based on [see pg. 10, ¶138 lines 1-4, generating the indication from] at least one of:
	slice-related information from the at least one UE [see pg. 10, ¶138 lines 1-4, the core network node 16 or from the wireless device 10].

Regarding Claim 14,
	The combined system of Myhre and Wang discloses the RAN entity of claim 13 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”].
	Myhre further discloses wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors is configured to] adjust the configuration for the at least one slice of the RAN according to user [see fig. 9: Step “913”, pg. 7, ¶112 lines 8-13, the radio network node “12” uses the indication from the S1-AP message to decide when to send a specific NAS PDU towards e.g. the wireless device “10”].

Regarding Claim 15,
	The combined system of Myhre and Wang discloses the RAN entity of claim 13 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”],
	Myhre further discloses wherein the processor is further configured to [see fig. 14, pg. 10, ¶142 lines 1-3, the processing unit “1401” such as one or more processors is configured to] generate the context information based on information from adjacent RAN nodes [see pg. 10, ¶138 lines 1-4, generating the indication from the core network node 16 or from the wireless device 10].

Regarding Claim 16,
	The combined system of Myhre and Wang discloses the RAN entity of claim 13 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”].
	Myhre further discloses wherein the information [see fig. 9b: Step “912”, pg. 7, ¶108 lines 1-10, the S1-AP message] from the CN [see fig. 13, pg. 10, ¶133 lines 1-12, from the transmitting communication device “110”, or core network node “16”] comprises packet data unit (PDU) type [see fig. 9: Step “912”, pg. 7, ¶108 lines 1-10, includes an indication of the association between the NAS PDU and the first network slice].

Regarding Claim 17,
	The combined system of Myhre and Wang discloses the RAN entity of claim 16 [see fig. 14, pg. 11, ¶141 lines 1-6, the receiving communication device “112”, or radio network node “12”].
	Myhre further discloses wherein the information from the CN is indicated via RAN-to-core- network interface on user plane (UP) [see pgs. 7-8, ¶116 lines 1-8, the RAN/CN acquires insight into how much signaling each network slice generates over the air and/or CN-RAN interface to have a granular/detailed view of traffic in regards to the user plane data].


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469